Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 1 of 17 PageID# 651




                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                          (ALEXANDRIA DIVISION)

     Yoshiki Okada,                                            )
                                                               )
              Plaintiff,                                       ) Case No.: 1:18-cv-01338-LO-TCB
                                                               )
     v.                                                        )
                                                               )
     John Doe, et al.                                          )
                                                               )
              Defendants.
                                                               )
                                                               )
     In Re: zhang.com, fde.com, wok.com,                       )
     tang.com, jol.com, nnn.com, eol.com and                   )
     wtv.com,                                                  )
                                                               )
                                                               )
     Mark Thompson,                                            )
                                                               )
              Intervenor.                                      )

                           FIRST AMENDED COMPLAINT-IN-INTERVENTION

             Comes Now the Intervenor Mark Thompson (hereinafter “Intervenor” or “Mr.

    Thompson”), by and through his counsel, and files this First Amended Complaint (“FAC”)

    against John Doe (Defendant Doe) and <eol.com>, <fde.com>, <jol.com>, <nnn.com>,

    <tang.com>, <wok.com>, <wtv.com>, and <zhang.com> (“Defendant Domain Names”) as a

    matter of right under Federal Rule of Civil Procedure 15(a)(1)(B).1

                                        I.       NATURE OF THE SUIT

             1.       This is an action for violation of the Anticybersquating Consumer Protection

    Act, 15 U.S.C. § 1125(d) and the Computer Fraud and Abuse Act, 18 U.S.C. § 1030.

             2.       Plaintiff Yoshiki Okada (“Plaintiff” or “Okada”), and Intervenor under this

    complaint in intervention, are seeking injunctive and other equitable relief as a result of the




    1
      This FAC primarily eliminates claims made as to the domain name <opl.com> and also clarifies, corrects, and
    updates the factual allegations and remedies sought in Intervenor’s original Complaint In Intervention (Dkt. 69).

                                                           1
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 2 of 17 PageID# 652



    actions of the Defendant John Doe who somehow gained unauthorized access to the

    Plaintiff’s domain name management system on a protected computer, and used this access to

    transfer control of the Defendant Domain Names from the Plaintiff’s account and therefore

    disabled the Plaintiff’s ability to use and control his domain names causing irreparable injury

    to the Plaintiff.

                                            II.     THE PARTIES

            3.          Plaintiff Yoshiki Okada, is a Japanese citizen with a primary residence of 103,

    Tomodachi 4-Chome, Nada-Ku, Kobe, Japan 657-0035.

           4.            Upon information and belief John Doe is an individual, although his true

    identify is unknown as the defendant is using a privacy service and fictitious names to

    conceal his identity.

            5.           The Defendant Domain Names are all <.com> domain names for which the

    Registry, Verisign, Inc., is located at 21355 Ridgetop Circle, Lakeside III, Dulles, Virginia

    20166 within this Court’s judicial district.

            6.           Intervenor Thompson is an individual residing in Orlando, Florida.

            7.           The Plaintiff, upon information and belief, acquired <eol.com> on or about

    August 30, 2006, on January 22, 2016 renewed his registration to July 27, 2024 and has, since

    acquisition, used the domain in commerce. (See Exhibit 1.)

            8.           At some point on or about May 21, 2017 Defendant Doe somehow gained

    access to the Plaintiff’s domain name management account and transferred <eol.com> away

    from the Plaintiff’s control. The current WHOIS information for <eol.com> is blank for the

    name of the registrant listing only the state and country, Zhejiang, China. (See Exhibit 9.)

            9.           The Plaintiff, upon information and belief, acquired <fde.com> on or about

    July 5, 1997, on November 8, 2016 renewed his registration to July 4, 2018 and has, since

    acquisition, used the domain in commerce. (See Exhibit 2.)

                                                       2
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 3 of 17 PageID# 653



           10.      At some point on or about May 11, 2018 Defendant Doe somehow gained

    access to the Plaintiff’s domain name management account and transferred <fde.com> away

    from the Plaintiff’s control. The current WHOIS information for <fde.com> list the registrant

    as “Registration Private” with a contact address of Domains by Proxy, LLC, 14455 N.

    Hayden Road, Scottsdale, Arizona 85260 with an email address of

    fde.com@domainsbyproxy.com. (See Exhibit 10.)

           11.      Plaintiff, upon information and belief, acquired <jol.com> as the original

    registrant on or about October 24, 1997, on November 8, 2016 renewed his registration to

    October 23, 2025 and has, since acquisition, used the domain in commerce. (See Exhibit 3.)

           12.      At some point on or about September 11, 2017 Defendant Doe somehow

    gained access to the Plaintiff’s domain name management account and transferred <jol.com>

    away from the Plaintiff’s control. The current WHOIS information for <jol.com> lists the

    registrant as “Chenlilan” with the state and country of Jiangsu, China. (See Exhibit 11.)

           13.      Plaintiff, upon information and belief, acquired <nnn.com> on or about

    November 3, 1997, on January 22, 2016 renewed his registration to November 2, 2024 and

    has, since acquisition, used the domain in commerce. (See Exhibit 4.)

           14.      At some point on or about July 17, 2018 Defendant Doe somehow gained

    access to the Plaintiff’s domain name management account and transferred <nnn.com> away

    from the Plaintiff’s control. The current WHOIS information for <nnn.com> is blank but for

    the state and country, Zhejiang, China. (See Exhibit 12.)

           15.      The Plaintiff, upon information and belief, acquired <tang.com> on October

    24, 1997, on January 22, 2016 renewed his registration to October 23, 2019 and has, since

    acquisition, used the domain in commerce. (See Exhibit 5.)

           16.   At some point on or about May 9, 2018 Defendant Doe somehow gained access

    to the Plaintiff’s domain name management account and transferred <tang.com> away from

                                                  3
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 4 of 17 PageID# 654



    the Plaintiff’s control. The current WHOIS information for <tang.com> is blank for the name

    of the registrant listing only Shejiang, China. (See Exhibit 13.)

           17.       The Plaintiff, upon information and belief, acquired <wok.com> on or about

    September 5, 1997, on November 8, 2016 renewed his registration to September 4, 2020 and

    has, since acquisition, used the domain in commerce. (See Exhibit 6.)

           18.       At some point on or about September 11, 2017 Defendant Doe somehow

    gained access to the Plaintiff’s domain name management account and transferred

    <wok.com> away from the Plaintiff’s control. The current WHOIS information for

    <wok.com> list the registrant as “chenlilan,” Jiangsu, China. (See Exhibit 14.)

           19.       Plaintiff, upon information and belief, acquired <wtv.com> on or about

    August 8, 2008, on April 20, 2017 renewed his registration to February 27, 2025 and has,

    since acquisition, used the domain in commerce. (See Exhibit 7.)

           20.     At some point on or about May 8, 2018 Defendant Doe somehow gained

    access to the Plaintiff’s domain name management account and transferred <wtv.com> away

    from the Plaintiff’s control. The current WHOIS information for <wtv.com> list the registrant

    as yan wen xiu with no further information. (See Exhibit 15.)

           21.     Plaintiff, upon information and belief, acquired <zhang.com> on or about July

    3, 1997, on or about January 22, 2016 renewed his registration to July 2, 2018 and has, since

    acquisition, used the domain in commerce. (See Exhibit 8.)

           22.     At some point on or about May 9, 2018 Defendant Doe somehow gained access

    to the Plaintiff’s domain name management account and transferred <zhang.com> away from

    the Plaintiff’s control. The current WHOIS information for <zhang.com> is blank for the name

    of the registrant listing only Zhejiang, China. (See Exhibit 16.)

           23.       Upon information and belief, based on the timing and methodology of the

    thefts, the Plaintiff believes that the same one individual is behind each of the thefts.

                                                    4
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 5 of 17 PageID# 655



            24.       Upon information and belief, Plaintiff Okada manages his domain name

    portfolio through a secure domain name management account on a domain name

    management system.

            25.       Defendant Doe somehow gained unauthorized access to the Plaintiff’s secure

    domain name management account on a protected computer system and transferred control of the

    Defendant Domain Names away from the Plaintiff.

            26.       Defendant Doe has concealed his true identity by leaving the name of the

    registrant blank, using false name(s) and using privacy protection to conceal his identity.

                                  III.    JURISDICTION AND VENUE

            27.       This action arises out of Defendant Doe’s violation of the Anticybersquating

    Consumer Protection Act, 15 U.S.C. § 1125(d) and the Computer Fraud and Abuse Act, 18

    U.S.C. § 1030.

            28.       This Court has original jurisdiction pursuant to 15 U.S.C. § 1121(a) and 28

    U.S.C. §§ 1331 and 1338(a) and has in rem jurisdiction over the Defendant Domain Names

    pursuant to 15 U.S.C. § 1125(d)(2)(A) insofar as the registry for the <.com> domain names,

    Verisign, Inc., is located within this judicial district.

            29.       Venue is proper in this district pursuant to 15 U.S.C. § 1125(d)(2)(C) as the

    subject registry, Verisign, Inc. has its principal place of business in this judicial district.

    Venue is further proper pursuant to 28 U.S.C. § 1391(b)(2) as the subjects of the action reside

    in this judicial district.

            30.       Defendant John Doe directed the acts complained of towards the district and

    utilized instrumentalities in the district in that he gained unauthorized access to the Plaintiff’s

    domain management account and associated computer records and thereafter, without

    authorization, caused the domain name registration records maintained by Verisign, Inc. for

    the Defendant Domain Names to be altered so as to transfer control of the Defendant Domain


                                                      5
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 6 of 17 PageID# 656



    Names away from the Plaintiff.

            31.      The Declaratory Judgment Act, 28 U.S.C. § 2201 provides for a declaration

    of the rights of the Plaintiff and Intervenor in this matter.

                                             IV.     NOTICE

            32.      Pursuant to the Anticybersquating Consumer Protection Act, 15 U.S.C. §

    1125(d)(2)(A)(ii)(II)(aa), notice of the filing of Okada’s complaint was sent to the Defendant

    at the postal addresses and email addresses provided on the then-current WHOIS records as

    set forth above, along with a request to waive service pursuant to Federal Rule of Civil

    Procedures 4(d).

            33.      Plaintiff also provided such notice contemporaneously with the filing of the

    original Complaint. Pursuant to 15 U.S.C. § 1125(d)(2)(A)(ii)(II)(bb), Plaintiff published

    notice of this action as the Court directed after filing of the original Complaint. Therefore,

    service of the claims at issue here, which are substantively the same as Plaintiff’s claims

    against the Defendant Domain Names, was accomplished by Plaintiff Okada.

            34.      The Intervenor’s claim in the alternative for violation of the Computer Fraud

    and Abuse Act, and the Court’s jurisdiction over the alternative claim, are proper pursuant to

    15 U.S.C. § 1125(d)(3) and (4).

            35.      Joinder of the Defendant Domain Names is proper under Federal Rule of

    Civil Procedure 20(a)(2) in that the claims set forth herein arise out of the same set of

    operative facts and the questions of law are common as to all claims and Defendants.

                                  V.      FACTUAL BACKGROUND

            36.      The Plaintiff acquired each of the Defendant Domain Names as set forth

    above, has owned the Defendant Domain Names since that time and has used each of the

    Defendant Domain Names in commerce since that date.

            37.      The Plaintiff is in the business of domain monetization and collects domain

                                                     6
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 7 of 17 PageID# 657



    names for the purpose of turning internet traffic into monetary gain through the use of click

    traffic and/or resale. In addition, the Plaintiff has used the Defendant Domain Names for

    advertising services and email addresses over the years.

           38.      The Defendant Domain Names, all three letter <.com> domain names are

    extremely valuable and their loss has deprived the Plaintiff of both the income generated by

    the domain names as well as the ability to sell the domain names. The Defendant Domain

    Names are collectively worth at least $500,000 and as much as $2,000,000.

           39.      The Plaintiff has used each of the Defendant Domain Names in commerce

    since their acquisition and has common law rights in the names.

           40.      Upon information and belief, Plaintiff Okada controls his domain names

    through secure domain name management system.

           41.      The Plaintiff’s domain name management system is maintained on a

    protected computer system and access to the account should be restricted to only that person

    with the Plaintiff’s username and password.

           42.      Defendant Doe gained unauthorized access to the Plaintiff’s domain name

    management system and took control of the Defendant Domain Names.

           43.      Defendant Doe used his unauthorized control of the Plaintiff’s domain name

    management account to change the registration record for the Defendant Domain Names.

           44.      Defendant Domain Names <eol.com>, <fde.com>, <jol.com>, <nnn.com>,

    <tang.com>, <wok.com>, <wtv.com> and <zhang.com> were transferred by Defendant Doe

    away from the Plaintiff’s control.

           45.      Defendant Doe has taken control of the Defendant Domain Names with the

    intent to divert the substantial advertising revenue produced by the web sites associated with

    the Defendant Domain Names to himself.

           46.      Defendant Doe has, upon information and belief, taken control of the

                                                   7
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 8 of 17 PageID# 658



    Defendant Domain Name with the intent to resell the Defendant Domain Names and has

    listed Defendant Domain Names <nnn.com>, <tang.com>, <wtv.com> and <zhang.com>. for

    sale. (See Exhibits 17, 18, 19 and 20.)

            47.     Defendant Doe’s registration and use of the Defendant Domain Names is

    without the Plaintiff’s authorization.

            48.     Defendant Doe has no intellectual property rights in the Defendant Domain

    Names.

            49.     Defendant Doe provided misleading or incomplete contact information in the

    domain name registration when changing the registration for the Defendant Domain Names.

            50.     Defendant Doe’s actions are in violation of these aforementioned rights of

    Plaintiff.

            51.     Intervenor has bought a number of domain names. Among the domain names

    Intervenor has been interested in purchasing is www.nnn.com.

            52.     Based on Intervenor’s research, he determined the owner of the www.nnn.com

    domain name was an individual named Yoshiki Okada. Intervenor contacted Mr. Okada in

    April 2017 to inquire about purchasing the www.nnn.com domain name at which time Mr.

    Okada said www.nnn.com was not available for purchase.

            53.     Weeks later www.nnn.com was advertised for sale on the domain page itself.

    A contact email was provided to which Intervenor Thompson inquired in May 2017. Mr.

    Thompson negotiated and arrived at an agreed upon price with the Seller, who appeared to be

    in China. However, the Seller’s requirements of money transfer were not customary as they

    wanted to use alternative escrow procedures, so Mr. Thompson did not complete the sale.

            54.     Suspecting the www.nnn.com domain name had been stolen, Mr. Thompson

    hired a domain investigator who confirmed the www.nnn.com domain name had been stolen.

    Mr. Thompson contacted Plaintiff Okada and his attorney and they confirmed the

                                                  8
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 9 of 17 PageID# 659



    www.nnn.com domain name, as well as the other domain names in this action, had been

    stolen.

              55.   In July 2017, Intervenor Thompson agreed to collaborate to file an action to

    recover the stolen domain names. In December 2017, Plaintiff and Intervenor hired counsel

    to file this action. At that time, Intervenor and Plaintiff entered into an agreement under

    which Intervenor would purchase the domain name <nnn.com>, but the sale would only close

    once this litigation had concluded and any domains adjudicated to be returned to Okada were

    returned. In that instance, the <nnn.com> domain was to be placed in escrow, at which point

    Intervenor would transfer in escrow the remaining purchase price, after which the <nnn.com>

    domain would be transferred to Intervenor.

              56.   Since no party appeared to answer the complaint, the clerk entered default on

    November 27, 2018. On November 29, 2018, Plaintiff Okada filed a motion for default

    judgment and memorandum of law in support thereof. The Court held a hearing on the

    motion for default judgment on December 7, 2018 and requested additional briefing from

    Plaintiff Okada. Plaintiff submitted additional briefings on December 20, 2018, March 26,

    2019, and April 5, 2019.

              57.   Then, counsel for the domain name <olp.com> entered an appearance and

    filed a motion to set aside the entry of default as to <olp.com>. The Court granted that

    motion on May 3, 2019. Soon thereafter, on May 20, 2019, Mr. Okada’s counsel filed a

    motion to withdraw as attorney of record for Plaintiff. That motion was granted. A hearing

    on <olp.com>’s motion to dismiss for failure to state a claim was scheduled for June 28, 2019

    but subsequently taken off calendar but has been reset for hearing on September 13, 2019.

    To Intervenor Thompson’s knowledge, Mr. Okada has not retained new counsel.

              58.   Plaintiff was not present at the Court-scheduled pretrial conference held on

    June 7, 2019. As such, the Court issued an order to show cause, which required Plaintiff to

                                                   9
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 10 of 17 PageID# 660



    appear on June 21, 2019 to show cause why this case should not be dismissed with prejudice

    (“OSC Hearing”).

            59.      Intervenor Thompson filed a motion to intervene on June 21, 2019, which the

    Court granted on July 25, 2019 (Dkt. 67). Intervenor Thompson filed his complaint in

    intervention on August 2, 2019 (Dkt. 69). Counsel for the domain name www.olp.com filed

    a motion to dismiss Intervenor’s Complaint In Intervention on August 23, 2019 (Dkt. 71).

    Intervenor files this First Amended Complaint as a matter of right pursuant to Federal Rule of

    Civil Procedure 15(a)(1)(B).

            60.      Intervenor Thompson currently has an interest in the <nnn.com> domain

    name—i.e., the ability to close an agreed-upon purchase of the domain names at issue in this

    case are transferred away from the thief who stole then from Plaintiff. Intervenor Thompson

    maintains the claims for relief below as Intervenor and co-Plaintiff to preserve his rights in,

    and purchase of, the <nnn.com> domain name and to return the remaining Domain Names to

    Plaintiff, their rightful owner.

                                       VI.   CLAIMS FOR RELIEF

                                          COUNT I
                             CLAIM FOR DECLARATORY JUDGMENT

            61.      Intervenor Thompson repeats and realleges the previous paragraphs as if set

    forth in full. Plaintiff had registered each of the Defendant Domain Names as alleged above

    and has, since that time, maintained uninterrupted control over the Defendant Domain

    Names, until their theft by Defendant Doe.

            62.      Defendant Doe's actions have taken control of the Defendant Domain Names

    from Plaintiff without authorization or permission.

            63.      The Declaratory Judgment Act, 28 U.S.C. § 2201, provides for a declaration

    of the rights of the Plaintiff and Intervenor in this matter.


                                                     10
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 11 of 17 PageID# 661



                                       COUNT II
                    ANTICYBERSQUATING CONSUMER PROTECTION ACT
                              (ACPA) 15 U.S.C. § 1114(2)(D)

           64.       Intervenor Thompson repeats and realleges the previous paragraphs as if set

    forth in full. The Plaintiff has owned the Defendant Domain Names for many years, has used

    them in commerce to generate substantial income, and has common law rights in the marks

    embodied by and used in, the Domain Names.

           65.       Defendant Doe’s actions constitute registration, trafficking, or use of a

    domain name that is identical to the Plaintiff's trademarks, with bad faith intent to profit

    therefrom.

           66.       The Plaintiff, because of Defendant Doe's actions, is being prevented from

    using and exercising control over the Defendant Domain Names. In particular, Defendant

    Doe’s actions have prevented the Plaintiff from closing the agreed-upon sale of the domain

    name www.nnn.com to Intervenor Thompson.

           67.       The Plaintiff is being harmed through the loss of income, loss of business,

    and loss of business opportunities unless enjoined. Intervenor is being harmed for the

    inability to close on the agreed-upon sale and transfer of the www.nnn.com domain name.

           68.       The Plaintiff's business reputation and standing is at risk from posting of

    improper, illegal, incorrect, or otherwise harmful information on the web pages associated

    with his domain names. Intervenor’s rights in the www.nnn.com domain name, and potentially

    in the remaining Defendant Domain Names, are being jeopardized.

           69.       Intervenor Thompson, despite diligent inquiry, has been unable to obtain the

    accurate identity of a person subject to this Court's jurisdiction who would have been a

    defendant in a civil action pursuant to 15 U.S.C. § 1125(d)(2)(A)(i)(I).

           70.       The above described conduct of Defendant Doe, registrant of the Defendant

    Domain Names, constitutes unlawful cybersquatting in violation of the Anticybersquatting

                                                   11
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 12 of 17 PageID# 662



    Consumer Protection Act, 15 U.S. C. § 1125(d)(1).

            71.        The above described conduct by Defendant Doe has caused, and is causing,

    great and irreparable harm to the Plaintiff, to Intervenor, and to the public, specifically the

    potential posting of improper, illegal, incorrect, or otherwise harmful information on the web

    pages associated with its domain names. Unless permanently enjoined by this Court, said

    irreparable harm will continue. Accordingly, pursuant to 15 U.S. C. § 1125(d)(2)(D)(I), the

    Intervenor Thompson is entitled to an order transferring the registration of the www.nnn.com

    domain name to the escrow agent Intervenor and Plaintiff had agreed to and a transfer of the

    remaining Defendant Domain Names—specifically <eol.com>, <fde.com>, <jol.com>,

    <tang.com>, <wok.com>, <wtv.com>, and <zhang.com>--to Plaintiff.2

                                    COUNT III
              TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONSHIP

            72.        Intervenor repeats and realleges the previous paragraphs as if set forth in full.

    The Plaintiff properly entered into contracts with the registrar for the Defendant Domain

    Names before the Defendant Domain Names were stolen.

            73.        Defendant Doe has unlawfully taken control of the Defendant Domain

    Names, interfering with Plaintiff's lawful contract rights to the Defendant Domain Names as

    well as to sell any of the Defendant Domain Names, including the www.nnn.com domain

    name, which Plaintiff had agreed to sell to Intervenor through an escrow process.

            74.        As a result of the Defendant's acts, Plaintiff and Intervenor have been

    damaged and will continue to be damaged. Intervenor requests that this Court declare

    Defendant liable for its past and any future losses in association with the registration service

    contracts, and for the loss of costs and expenses expanded by Intervenor in purchasing the

    www.nnn.com domain names.


    2
      Once again, for clarity, this FAC does not make any claim against, or seek transfer of, Defendant Domain
    Name <olp.com>.

                                                          12
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 13 of 17 PageID# 663



                                              COUNT IV
                                             CONVERSION

            75.      Intervenor repeats and realleges the previous paragraphs as if set forth in full.

    Plaintiff has property rights in the Defendant Domain Names. Intervenor has rights to the

    www.nnn.com domain name.

            76.      Defendant Doe has taken control of the Defendant Domain Names and is

    wrongfully exercising control and authority over the Defendant Domain Names.

            77.      The control and authority exercised by Defendant Doe deprives the Plaintiff

    and Intervenor of control and the income and business generated from the Defendant Domain

    Names.

            78.      Defendant Doe is wrongfully exerting dominion over the Plaintiff's and

    Intervenor’s property in denial of their rights.

                                     COUNT V
                  VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT

            79.      The Plaintiff repeats and realleges the previous paragraphs as if set forth in

    full.

            80.      Defendant Doe knowingly and intentionally accessed the Plaintiff's email

    systems on a protected computer without authorization and thereby obtained information

    from the protected computer in a transaction involving an interstate or foreign

    communication in violation of 18 U.S.C. § 1030(a)(2)(C). Defendant Doe knowingly, and

    with intent to defraud, accessed the Plaintiff's domain management account on a protected

    computer without authorization and obtained information from that computer which

    Defendant Doe used to further a fraud and obtain something of value in violation of 18

    U.S.C. § 1030(a)(4).

            81.      Defendant Doe intentionally accessed the Plaintiff's domain management

    system on a protected computer without authorization and as a result of such conduct caused

                                                       13
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 14 of 17 PageID# 664



    damage and loss in violation of 18 U.S.C. § 1030(a)(5)(C).

            82.      The Plaintiff has suffered damages as a result of the conduct complained of

    and such conduct has caused a loss to the Plaintiff during a one-year period aggregating to at

    least $5,000. Intervenor has also been harmed due to his rights to close the purchase and

    transfer of the domain name www.nnn.com from Plaintiff. Intervenor may be further harmed

    should the current negotiations with Plaintiff for rights to the remaining Defendant Domain

    Names be assigned to Intervenor.

            83.      As a direct result of the actions complained of, the Plaintiff and Intervenor

    have suffered, and continue to suffer, irreparable harm for which the Plaintiff and Intervenor

    have no adequate remedy at law and which will continue unless enjoined.

            WHEREFORE, Intervenor Thompson respectfully requests of this court:

            I.      That judgment be entered in favor of the Plaintiff and Intervenor on their

    claims for violation of the Anticybersquating Consumer Protection Act; and

            II.      That judgment be entered in favor of the Plaintiff and Intervenor on their

    claims for violation of the Computer Fraud and Abuse Act; and


            III.     Enter an order declaring that Yoshiki Okada is the only person with any

    rights to the contracts controlling the Defendant Domain Names; and

            IV.      Enter an order declaring that Defendant Doe does not have any rights to the

    Defendant Domain Names; and

            V.       Enter an order directing that: (1) the Defendant domain name <nnn.com> be

    transferred to ESQwire in escrow for transfer of the remaining purchase price by Intervenor

    to consummate and close the transfer to Intervenor of the <nnn.com> domain name and (2)

    that the remaining domain names at issue in this action—specifically <eol.com>, <fde.com>,

    <jol.com>, <tang.com>, <wok.com>, <wtv.com>, and <zhang.com> -- be promptly transferred to

    the Plaintiff; and

                                                   14
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 15 of 17 PageID# 665



           VI.      Enter an Order directing Verisign to (1) transfer the domain name

    <nnn.com> to ESQwire and the registrar as directed by counsel for Intervenor and (2) to

    promptly return control of the remaining Defendant domain names—specifically <eol.com>,

    <fde.com>, <jol.com>, <tang.com>, <wok.com>, <wtv.com>, and <zhang.com> – to Plaintiff

    Yoshiki Okada and the registrar as directed by counsel for the Intervenor; and

           VII.     Award the Intervenor his fees and costs, including reasonable attorney fees,

    in connection with this action pursuant to 15 U.S.C. § 1117(a); and

           VIII.    That the Court grant such other relief to the Plaintiff and Intervenor as the

    Court deems just and proper.


                                                         Respectfully submitted,

     Dated this 6th day of September, 2019

      KENNETH E. KELLER (pro hac vice)                 /s/ William Atkins
      California State Bar No. 71450                   WILLIAM ATKINS
      VIJAY K. TOKE (pro hac vice)                     Virginia State Bar No. 47563
      California State Bar No. 215079                  PILLSBURY WINTHROP SHAW
      PILLSBURY WINTHROP SHAW                          PITTMAN LLP
      PITTMAN LLP                                      1650 Tysons Blvd., Suite 1400
      Four Embarcadero Center, 22nd Floor              McLean, VA 22102-4856
      San Francisco, CA 941111                         Telephone: (703) 770-7900
      Telephone: (415) 983-1000                        Facsimile: (703) 770-7901
      Facsimile: (415) 983-1200                        william.atkins@pillsburylaw.com
      kenneth.keller@pillsburylaw.com
      vijay.toke@pillsburylaw.com                      Attorneys for Intervenor Mark Thompson

      Attorneys for Intervenor Mark Thompson




                                                  15
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 16 of 17 PageID# 666



                                   CERTIFICATE OF SERVICE

           I, William P. Atkins, hereby certify that the foregoing FIRST AMENDED
     COMPLAINT-IN-INTERVENTION was filed on September 6, 2019, via electronic means
     (CM/ECF) and served by electric means (CM/ECF and email) upon the following counsel
     of record for Defendants:

     Adrienne C. Love
     J. Wiley Horton
     Pennington, P.A.
     215 S. Monroe Street, 2nd Floor
     Tallahassee, Florida 32301
     Tele: (850) 222-3533
     Fax: (850) 222-2126
     Email: adrienne@penningtonlaw.com
             wiley@penningtonlaw.com

     And

     William J. Utermohlen
     Oliff PLC
     277 S. Washington Street, Suite 500
     Alexandria, VA 22314
     (703) 836-6400
     (703) 836-2787
     wutermohlen@oliff.com

     Attorneys for Defendant OLP.com, Inc.

     I hereby certify that on September 6, 2019 I sent the foregoing by postal delivery and email
     to:

     Domains by Proxy, LLC
     14455 N. Hayden Road
     Scottsdale, Arizona 85260
     fde.com@domainsbyproxy.com

     and by email only to:

     eol.com at alemoerge@gmail.com

     jol.com at xiaodangjiali2014@gmail.com

     olp.com at zuanshien@126.com

     tang.com at alemoerge@gmail.com

     wok.com at xiadangjiali2014@gmail.com

     wtv.com at ashiniwo1990@gmail.com; and

     zhang.com at alemoerge@gmail.com

                                                 16
Case 1:18-cv-01338-LO-TCB Document 75 Filed 09/06/19 Page 17 of 17 PageID# 667




     Dated: September 6, 2019

                                           /s/ William P. Atkins
                                       WILLIAM P. ATKINS
                                       Virginia State Bar No. 47563
                                       PILLSBURY WINTHROP SHAW
                                         PITTMAN LLP
                                       1650 Tysons Blvd., Suite 1400
                                       McLean, VA 22102-4856
                                       Tele: (703) 770-7900
                                       Fax: (703) 703-7901
                                       Email: william.atkins@pillsburylaw.com

                                       Attorneys for Intervenor Mark Thompson




                                      17
